Title: Samuel Nicholson to the American Commissioners, 28 June 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Mallo June 28th. 1777
This will inform you of Capt. Wickes and self being safe arrived at this port. Capt. Johnson I beleave is still out. On Thursday the 26th. Inst. off Ushant we fell in with an English 74 Gun ship who gave us Chase which Obliged us to bare away and run up this Channell. He was to windward of us and the wind at S.W. Soon after the Chase began Capt. Wickes made the Signall for Johnson and myself to make the best of our ways off on which I hauld my wind to the Northwest till the Man of War passed me which he did with out takeing any Notice of me. Soon after I tack’d and stood in close with the land, when I made another sail bareing down on me. I did not make sail from her till I made her out to be an armed snow, on which I made all the sail I coud and run for this port. I think in about 4 Hours I run him out of sight. And next morning I fortunately fell in with Capt. Wickes off this place and we both came in here to gether, where we are very kindly received by every person of Consequence in the place. On our leaving Nants we run down on the Coast of Spain but saw nothing there, from thence we made the best of our way for the Irish Channell, but the winds blowing constantly from the Northword, were obliged us to go round Cape Clear and in to the Northwest of the Island, between it, and Scotland where we made 17 Prizes and from thence made sail thro’ Channell and run down between Scilley and the Lands end of England, and was stretching over and made Ushant, when we fell in with this 74 Gun ship. We had Just before taken A snow Under the Lizard, bound for Falmouth, from Giberlter, loaded with Cork, we sent 8 Prizes forward for the first port they cou’d make in France or Spain, 7 we sunk. We gave the prisoners and 2 smuggelers their Vessells again, 3 Briggs loaded with Coals we sunk in sight of Dublin harbour.
Gentlemen my little Vessell is tore all to pieces with this Cruze, and if you think proper to fitt her again will want A New Mast and bowspritt, new topmast, and A Cable and anchor with many other things which will cost you A Deal of Money and after all is by no Means fitt for the business, for she must carry so much provisions for her men, that it [torn: forces her?] so deep in the water which obliges her to carry [such a?] press of sail that her mast can not be secu[red?] sufficient to stand; I carried away my mast 4 feet from the head, and sprung it in another place 6 feet below the rigging; so that when ever we are in chase, or chased, we are allways in Danger of being taken. Gentlemen I shall say no more about the Vessell because I bought her for you, but remember she was bought for A packett, which she is very fitt for now, or any thing else where You have need for no more than 20 men; which is barely enough to sail her. She is tight and strong, Capt. Wickes and Capt. Johnson will tell you how she has behaved during this Cruze. If another Vessell that has only 1 mast more can be procured for me, I shall be happy; however I shall follow Your Orders in every particular; therefore You will be kind enough to give me Your Orders whether to fitt her again or not. I have about 30 Good men and officers on board now and in case it shou’d meet your approbation dont doubt but a Vessell might be got here and fitted at Very little expence more than what the Cutter woud sell for, as a great part of our stores &c. woud do in another small Vessell. Gentlemen. Your very Humble Servant
Sam Nicholson
 
Addressed: To / The Honble Silas Dean / Paris
Notation: Capt Nicholson 28th. June ’77
